UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1204


KIMBERLY   A.   BOOKER,   Individually   and   as  personal
representative of the estate of her deceased son, Alexander
Lance Booker; ALPHONSO BOOKER, III, individually,

                Plaintiffs - Appellants,

          v.

PETERSON COMPANIES,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02144-RWT)


Submitted:   January 13, 2011             Decided:   February 25, 2011


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick M. Regan, REGAN, ZAMBRI & LONG, PLLC, Washington, D.C.,
for Appellants.    Ryan K. Bautz, ANDERSON, COE & KING, LLP,
Baltimore, Maryland; Timothy F. Maloney, JOSEPH GREENWALD &
LAAKE, P.A., Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kimberly    A.     Booker,   individually      and      as    a    personal

representative of the estate of her deceased son, Alexander L.

Booker,     and   her   husband,       Alphonso      Booker,    III,       appeal      the

district     court’s    order      granting    Defendant    Peterson        Companies’

(“Peterson”) motion for judgment on the pleadings.                    We affirm.

             We   review      “a    district     court’s    decision           to     grant

judgment on the pleadings de novo, applying the same standard

for Rule 12(c) motions as for motions made pursuant to Rule

12(b)(6).”        Burbach     Broad.    Co.    of    Delaware   v.     Elkins         Radio

Corp., 278 F.3d 401, 405-06 (4th Cir. 2002).                    We accept as true

the factual allegations contained in the complaint and draw all

reasonable inferences in favor of the plaintiffs below.                          Id.    In

order to survive a motion for judgment on the pleadings, the

complaint must contain sufficient facts “to raise a right to

relief above the speculative level” and “state a claim to relief

that is plausible on its face.”               Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 570 (2007).             A federal court sitting in diversity

jurisdiction must apply the substantive law of the forum state.

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Colgan Air,

Inc.   v.   Raytheon    Aircraft       Co.,    507   F.3d   270,     275       (4th    Cir.

2007).      It is undisputed that Maryland state law is applicable

to this case.



                                          2
           In negligence actions under Maryland law, “the duty or

standard of care owed to a person by an owner or occupier of

land is determined by that person’s purpose for being on the

property.”     Wells v. Polland, 708 A.2d 34, 39 (Md. Ct. Spec.

App. 1998).        While the highest duty is owed to invitees, “a

trespasser, even one of tender years, takes the property as he

finds it and is owed no duty by the owner except that he may not

be willfully or wantonly injured or entrapped by the owner once

his presence is known.”          Fitzgerald v. Montgomery Cnty. Bd. of

Educ.,   336   A.2d    795,   797   (Md.   Ct.   Spec.    App.     1975).        This

limitation of a landowner’s liability to a trespasser “permits a

person to use his own land in his own way, without the burden of

watching     for   and    protecting    those     who    come      there    without

permission or right.”         Wells, 708 A.2d at 40 (internal quotation

marks omitted).

           Here,      Appellants    concede   that,     at   the    time    of   the

tragic accident that led to Alexander’s death, Alexander was a

trespasser onto Peterson’s property.             Accordingly, Peterson only

owed him the duty to refrain from willfully or wantonly injuring

or   entrapping     him   once   his   presence    became       known.       Though

Appellants characterize the alteration of the ignition system of

an all-terrain vehicle as willful and wanton behavior, such a

characterization contravenes Maryland precedent.                   Under Maryland

law, “[w]illful misconduct is performed with the actor’s actual

                                       3
knowledge or with what the law deems the equivalent to actual

knowledge    of     the   peril    to    be       apprehended,     coupled      with   a

conscious failure to avert injury.”                     Wells, 708 A.2d at 44.

Similarly,     “a    wanton      act    is       one   performed      with   reckless

indifference to its potential injurious consequences[; t]he term

. . . generally denotes conduct that is extremely dangerous and

outrageous, in reckless disregard for the rights of others.”

Id. (internal quotation marks and citation omitted).                            “A land

owner does not have a duty to make the land safe for trespassers

or to warn trespassers of any potential dangers that may lie

therein.”    Id. at 45.

            Appellants request this court to “bravely carve out an

exception” to Maryland law due to the tragic circumstances of

this case.     The function of federal courts sitting in diversity,

however, “is to ascertain and apply the law of a State as it

exists   [and]      not   [to]    create     or    expand   that      State’s    public

policy.”     St. Paul Fire & Marine Ins. Co. v. Jacobson, 48 F.3d

778, 783 (4th Cir. 1995).               Therefore, we decline Appellants’

invitation to rewrite Maryland law.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented     in   the    materials




                                             4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5